Citation Nr: 1545151	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-48 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1959 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied on the merits the claim for entitlement to service connection for bilateral hearing loss.

In an April 2011 Board decision, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded for additional evidentiary development.  Thereafter, in a July 2014 remand, the Board once again remanded the claim for additional evidentiary development.  The appeal is now back before the Board for appellate consideration.

In July 2009 and September 2011, the Veteran requested a Decision Review Officer (DRO) hearing.  See July 2009 Notice of Disagreement; September 2011 Report of General Information.  However, in February 2012, the Veteran withdrew the DRO hearing request.  See February 2012 Report of General Information.  Therefore, his hearing request is deemed withdrawn.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In April 2011 and July 2014, the Board previously referred the issues of entitlement to service connection for tinnitus, headaches, psychiatric disorder, and sinus disorder, each to include as secondary to service-connected Bell's palsy, to the Agency of Original Jurisdiction (AOJ) for adjudication.  It does not appear that the AOJ has yet addressed these issues and they are again referred to the AOJ for adjudication.    

  
FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is causally or etiologically due to acoustic trauma that occurred during service.
 

CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the issue decided herein, the Board is granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.




II.  Entitlement to Service Connection for Bilateral Hearing Loss, To Include As Secondary To Service-Connected Bell's Palsy

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts two separate theories for his hearing loss: 1) that he was exposed to acoustic trauma during service and currently suffers from hearing loss as a result of that exposure; and 2) that he developed his bilateral hearing loss due to his Bell's palsy.  The Board grants the Veteran's claim based on his exposure to acoustic trauma during service, and thus the following discussion will not address his alternate theory for service connection. 

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for sensori-neural hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results. 

The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Facts

The Veteran's personnel records show that while in service, the Veteran was an aircraft mechanic, among other military occupational specialties.  See DD-214; see also December 1963 Medical Board Report.

The Veteran's service treatment records were reviewed.  

On his November 1959 Report of Medical Examination, the Veteran's ears were noted to be normal and his hearing was 15/15 on the whispered voice test, bilaterally. 

During the Veteran's December 1959 enlistment audiological examination, he was noted to have the following decibel level reading:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
25
10
  
Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
10
10
35
15

The Veteran underwent four audiological examinations while in service. 

First, at a June 1960 audio examination, the Veteran was noted to have the following decibel level reading measured in Hertz:




HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
5
LEFT
0
-5
0
5
10

Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
15
5
10
15
15

Second, an April 1963 audio examination noted the following decibel level reading:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
5
5
5
20
5

Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
20
15
15
30
10

Third, in August 1963, the Veteran's separation audiological examination noted the following decibel level reading:






HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5 
-5
-5
0
LEFT
-5
-5
-5
10
0

Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
20
5

Starting in October 1963, the Veteran's service treatment records indicate multiple complaints of ear trouble related to Bell 's palsy.  See Service Treatment Chronological Record of Medical Care.  Specifically relating to his hearing, an October 1963 treatment note acknowledged the Veteran's complaints of being bothered by loud noise in his left ear while working on the flight line.  See October 1963 Service Treatment Note.  This treatment note also remarked that the Veteran's symptoms might be suggestive of cochlear hearing loss.  Id.

Thereafter, in December 1963, the Veteran's Physical Evaluation (P.E.) Board audiological examination noted the following decibel level reading:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
-5
5
10
LEFT
-10
-10
-5
10
0






Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
5
0
5
20
5

Furthermore, the Veteran's December 1963 P.E. Board examination noted his Bell's palsy; however, the evaluation of his ears, to include his auditory acuity, was deemed to be normal.

Post service, a March 1964 treatment note documented the Veteran's ear aches and ear trouble.  See March 1964 Treatment Note.  This treatment note acknowledged the Veteran's complaints of pain in the left ear, but did not note complaints of hearing loss in the left ear.  Id.  However, the Veteran's March 1964 treating physician remarked that the Veteran might have slightly diminished hearing within the left ear and recommended that an audiogram be conducted.  Id.

Consequently, the Veteran was given an audiological examination in March 1964.  At this examination, the Veteran denied hearing loss and his hearing was deemed to be within normal limits, bilaterally.  See March 1964 Audiological Examination.  

Later, an October 1968 audiological examination recorded the Veteran's complaints of ear trouble, but did not indicate that the Veteran had any complaints of hearing loss.  See October 1968 Treatment Note.  An audiological examination conducted at this time revealed the Veteran's hearing to be within normal limits, bilaterally.  Id. 

The Veteran's first documented instance of hearing loss was within an October 1998 private audiologist examination note.  See October 1998 Private Audiologist Exam.  

The Board notes that the Veteran underwent several VA audiological examinations starting in December 2002.  Moreover, the Board also acknowledges that there were several VA addendum opinions provided since this time due to deficiencies within these VA examinations.  Therefore, the following discussion will only note the relevant facts from these examinations that the Board considered in granting the Veteran's claim of service connection for bilateral hearing loss. 

Within a May 2009 VA audiological examination, the Veteran provided a lengthy history of progressive bilateral hearing loss.  See May 2009 VA Audiological Examination.  In relevant part, the Veteran self-reported that his hearing loss began shortly after separation from service in 1964.  Id.     

In a March 2012 VA cranial nerves examination, the March 2012 examiner noted that the Veteran has significant hearing loss from all his years as an airline mechanic.  See March 2012 Cranial Nerves VA Examination, page 2.  

In an August 2012 VA audiological examination, the Veteran reported that he suffered loss of hearing since the 1960s.  See August 2012 VA Audiological Examination.  On the authorized audiological evaluation in August 2012, pure tone thresholds, in decibels, were as follows:

	

HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
65
60
75
LEFT
10
40
65
65
75

Speech recognition scores based on the Maryland CNC Test were 88 percent in both ears.

Within the Veteran's most recent addendum opinion in September 2014, the VA examiner concluded that the Veteran's hearing loss is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  See September 2014 VA Addendum Opinion.


In providing a rationale for this conclusion, the September 2014 VA examiner, in pertinent part, noted that:

As I stated in my 11/19/12 DBQ "The veteran's current hearing loss and tinnitus have clearly occurred subsequent to military separation.  The etiology would be a combination of genetic and environmental factors subsequent to military separation, primarily presbycusis.  It is, therefore, my opinion that it is less likely than not that the [V]eteran's hearing loss and/or tinnitus might be related to military noise exposure or any other in[-]service event, including Bell's palsy. ["]

Neither current medical literature nor current medical knowledge would support hearing loss occurring secondarily to or aggravated by Bell's palsy.  There is simply nothing whatsoever to support such a thesis.  Id.    

In contrast to the September 2014 VA addendum opinion, the Veteran submitted two private positive nexus opinions to support his claim for hearing loss.

A September 2012 private audiology hearing examination noted profound sensorineural hearing loss in both ears with poor discrimination.  See September 2012 Private Audiology Examination Report.  This September 2012 private audiologist interviewed the Veteran about the occurrence of in-service events leading to his hearing loss and also reviewed his in-service medical records.  Id.  The September 2012 private audiologist concluded that it is at least as likely as not that the Veteran's hearing loss was caused by or contributed to by noise exposure experienced during his military service.  Id.

A second private physician also interviewed the Veteran and reviewed his in-service medical records.  See September 2012 Private Physician Opinion.  Within this opinion, the private physician called into question the calibration of the instrument used in affording the Veteran his 1963 service audiological examination.  Id.  


The September 2012 private physician concluded as follows:

It appears at least as likely as not that your current symptoms and condition are directly related to noise trauma that you experienced during service in the US Air Force.  Id.     

Analysis

The Board notes that that the examination results from the August 2012 VA examination demonstrate that the Veteran currently has a bilateral hearing loss disability under 38 C.F.R. § 3.385.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran claims his hearing loss is due to in-service acoustic trauma.  Giving the Veteran the benefit of the doubt, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Furthermore, the Veteran's DD 214 and additional personnel records reflect a military occupational specialty which is consistent with exposure to in-service acoustic trauma.  See DD-214; see also December 1963 Medical Board Report.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service.  As such, element (2) set forth under Shedden, in-service incurrence, has been satisfied.  See Shedden, supra. 

Therefore, the pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral hearing loss.  The Board concludes that it did.

The Board notes that an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Evaluating the September 2014 VA addendum opinion and the two separate September 2012 private opinions, the Board assigns no probative weight to the September 2014 VA opinion and assigns greater probative weight to the two private opinions.

While the September 2014 VA examiner opined that the Veteran's bilateral hearing loss is not due to service, the examiner based this opinion primarily on presbycusis, or due to degenerative changes in the ear as a result of old age.  See September 2014 VA Addendum Opinion.  In doing so, however, the VA examiner did not properly take into account the Veteran's statements of his hearing loss starting immediately after service and the continuity of the hearing loss since that time.  Instead, the September 2014 VA addendum opinion merely re-iterated the rationale given within the November 2012 VA examination opinion.  See September 2014 VA Addendum Opinion.  Therefore, the Board finds that the September 2014 VA examiner failed to properly explain the basis for the negative opinion rendered.   

In contrast, the Veteran's two private opinions fully take into account the Veteran's statements about the onset of his hearing loss.  See September 2012 Private Audiology Examination Report; see also September 2012 Private Physician Opinion.  The Veteran has indicated a long history of hearing loss.  The Veteran is competent to state that he suffered from hearing loss during and post service, as he is attesting to matters capable of lay observation and of which he has direct knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Importantly, the Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Here, the Veteran's statements about the etiology of his hearing loss are partly supported by an in-service treatment note that indicated that the Veteran was bothered by the loud noise he was exposed to as an aircraft mechanic.  See October 1963 Treatment Note.  Moreover, throughout the adjudication of this claim, the Veteran has consistently provided a history of progressive bilateral hearing loss.  See January 2009 Veteran Correspondence; May 2009 VA Audiological Examination; August 2012 VA Audiological Examination.  As a result, the Board finds these statements to be credible.

Furthermore, both of the medical professionals that provided the Veteran's private positive opinions indicate that they reviewed the Veteran's service treatment records.  Therefore, the Board finds that these opinions are more probative and persuasive as they are based on a review of the Veteran's lay statements, current medical treatment and post service treatment records.  

Thus, given the evidence and the private medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  As such, element (3) set forth under Shedden, causal relationship, has been satisfied.  See Shedden, supra.  

Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


